Case 3:20-cv-01037-TJC-MCR Document 26 Filed 03/10/21 Page 1 of 3 PageID 356




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

   DAVID LEVY, individually and on
   behalf of all others similarly
   situated,

         Plaintiff,

   v.                                           Case No. 3:20-cv-1037-TJC-MCR

   DOLGENCORP, LLC, DOLLAR
   GENERAL CORP., and DG
   RETAIL, LLC,

         Defendants.


                                    ORDER

         This case is before the Court on Plaintiff’s Unopposed Motion for

   Preliminary Approval of Class Action Settlement (Doc. 22). It has come to the

   Court’s attention that a recent Eleventh Circuit case regarding class action

   settlements, Muransky v. Godiva Chocolatier, Inc., 979 F.3d 917 (11th Cir.

   2020), may affect this case. Thus, the parties are directed to file a joint

   statement to address the issue of standing, including any impact of Muransky,

   no later than March 26, 2021.

         Additionally, this case is hereby SET for a TELEPHONE HEARING on

   Plaintiff's Unopposed Motion for Preliminary Approval of Class Action

   Settlement (Doc. 22) on April 13, 2021 at 3:00 PM before the undersigned. The
Case 3:20-cv-01037-TJC-MCR Document 26 Filed 03/10/21 Page 2 of 3 PageID 357




   conference line will be activated at 2:50 PM so the hearing may start promptly

   at 3:00 PM.

         The Courtroom Deputy will email the call-in information to

   counsel of record using the email addresses listed on the Court’s

   docket for this case.

         Members of the public or press who wish to listen to the proceedings may

   email the Courtroom Deputy at Marielena_Diaz@flmd.uscourts.gov to receive

   the call-in information.

         High quality audio is imperative for court proceedings conducted via

   telephone. To reduce background audio interference, the parties should not use

   the speaker function during the call, and if at all possible, parties should use a

   landline instead of a cell phone or a computer. The parties must put their

   phones on mute when not speaking, and the parties must identify

   themselves when speaking so the court reporter can accurately report

   the proceedings.

         Persons granted remote access to proceedings are reminded of the general

   prohibition against recording and rebroadcasting of court proceedings.




                                           2
Case 3:20-cv-01037-TJC-MCR Document 26 Filed 03/10/21 Page 3 of 3 PageID 358




           DONE AND ORDERED in Jacksonville, Florida the 10th day of March,

   2021.




   tnm
   Copies:

   Counsel of record




                                         3
